Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 1 of 8 PageID 146




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

TOM GOMEZ,
DOC# 073747,

      Plaintiff,

v.                                        Case No.: 3:17-cv-1254-J-32PDB

SERGEANT RECKNER et al.,

     Defendants.
________________________________________/

 DEFENDANT SANFORD’S ANSWER, AFFIRMATIVE DEFENSES, AND
                DEMAND FOR JURY TRIAL
      COMES NOW, Defendant SANFORD ("Defendant"), through counsel,

answer Plaintiff's Amended Complaint (Doc. 16) as follows:

I. Place of Present Confinement:

      DENIED as to Plaintiff’s current location of confinement. According to the

Florida Department of Corrections, Plaintiff is located at Martin Correctional

Institution, 1150 S.W. Allapattah Rd., Indiantown, Florida 34956-4397.

II. Exhaustion of Administrative Remedies

      Unknown if Plaintiff has exhausted administrative remedies, therefore

DENIED.
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 2 of 8 PageID 147




III. Previous Lawsuits:

      Unknown if Plaintiff has previous lawsuits, therefore DENIED.

IV. Parties

      (A) Admitted that the Plaintiff is Tomas Gomez. All other allegations

DENIED.

      (B) Unknown if there are Additional Plaintiffs, therefore DENIED.

      (C) Answered in previously filed “Answer and Affirmative Defenses.” (Doc.

18) (Hereinafter “See Doc. 18”)

      (D) Admitted that Jonathan Sanford is a served Defendant in this case. All

other allegations are DENIED.

      (E) See Doc. 18

      (F) See Doc. 18

VI. Statement of Claim 1

      All claims against Defendant Sanford are DENIED. For all other claims see

Doc. 18


1
 For unknown reasons, the Civil Rights Complaint Form jumps from Roman
Numeral IV to VI, with no marked space for Roman Numeral V. The page
numbers themselves do not skip.
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 3 of 8 PageID 148




VII. Statement of Facts

      1. Unknown, therefore DENIED.

      2. Unknown, therefore DENIED.

      3. Unknown, therefore DENIED.

      4. See Doc. 18.

      5. Unknown, therefore DENIED.

      6. See Doc. 18.

      7. See Doc. 18.

      8. All claims against Defendant Sanford are DENIED.

      9. See Doc. 18.

      10. All claims against Defendant Sanford are DENIED, see Doc. 18 for

other parties.

      11. Admitted that Defendant Sanford deployed three one second bursts of

OC chemical agent into the Plaintiff’s facial area after Plaintiff Gomez refused to

obey commands and attempted to reach under his mattress. Denied that events

happened as described by Plaintiff and denied that the use of force violated any
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 4 of 8 PageID 149




rights of the Plaintiff or was done cruel and usual punishment or showed any

deliberate indifference. Otherwise, see Doc. 18.

      12. Unknown, therefore DENIED, and DENIED insofar as the claim makes

any allegations as to Defendant Sanford. Otherwise, see Doc. 18.

      13. Unknown, therefore DENIED.

      14. Unknown, therefore DENIED.

      15. Admitted that Plaintiff has included an “Exhibit M” with a statement. It

is unknown if it is a part of a Use of Force Report or if the Plaintiff wrote it,

therefore DENIED. As to any allegations made in “Exhibit M” against Defendant

Sanford, such allegations are DENIED. Otherwise, see Doc. 18.

      16. Admitted that “Exhibit N” is composed of several letters with the

corresponding listed dates. It is unknown who they are addressed to, therefore

DENIED. As to any allegations made in “Exhibit N” against Defendant Sanford,

such allegations are DENIED. Otherwise, see Doc. 18.

      17. Unknown, therefore DENIED.

      18. Unknown, therefore DENIED.
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 5 of 8 PageID 150




      19. Admitted that “Exhibit O” is an “Emergency Room Record.” DENIED

as to any of the findings as alleged by the Plaintiff. Any allegations against

Defendants Sanford are DENIED. Otherwise, see Doc. 18.

      20. Admitted that Plaintiff has attached an “Exhibit P,” however it is a letter

from an inmate with self-serving and hearsay statements, therefore DENIED as to

allegations of its contents. Any allegations made against Defendant Sanford are

DENIED. Otherwise, see Doc. 18.

      21. Admitted that Plaintiff has attached an “Exhibit Q.” DENIED as to any

of the findings as alleged by the Plaintiff. Any allegations against Defendant

Sanford are DENIED. Otherwise, see Doc. 18.

      22. Admitted that Plaintiff has attached an “Exhibit Q.” DENIED as to any

of the findings as alleged by the Plaintiff. Any allegations against Defendants

Sanford are DENIED. Otherwise, see Doc. 18.

      23. All allegations against Defendant Sanford are DENIED. Otherwise, see

Doc. 18.

VIII. Relief Requested

      1. DENIED that Plaintiff is entitled to such relief.

      2. DENIED that Plaintiff is entitled to such relief.
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 6 of 8 PageID 151




      3. DENIED that Plaintiff is entitled to such relief.

      4. Admitted that, at this point, Plaintiff is entitled to a jury trial.

      5. DENIED that Plaintiff is entitled to such relief.

      6. DENIED that Plaintiff is entitled to such relief and DENIED that Plaintiff

is entitled to any relief whatsoever.

                           AFFIRMATIVE DEFENSES

      1. Plaintiff has not been denied any rights that are protected by the United

States Constitution, any portion of the United States Code, or any portion of the

Florida Administrative Code.

      2. Plaintiff has failed to establish any constitutionally cognizant injury

under the circumstances of this case.

      3. Plaintiff fails to state a cause of action

      4. Plaintiff fails to state a claim upon which relief can be granted

      5. Plaintiff did not suffer a physical injury to be entitled to compensatory or

punitive damages under the Prison Litigation Reform Act, 42 U.S.C. §1997e(e)

and any claim for damages must be limited to nominal damages.

      6. Defendants are immune to any claims for damages in their official

capacities.
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 7 of 8 PageID 152




        7. Defendants acted reasonably within the discretion of their positions and

the course and scope of their employment and did not violate any clearly

established statutory or constitutional right of the Plaintiff which reasonable

persons would have known, and therefore are entitled to qualified immunity from

suit.

        8. Plaintiff has failed to properly exhaust any claims not properly alleged

through the Department's administrative grievance process in compliance with the

applicable rules thereof prior to initiating this action.

        9. Defendants assert that their conduct did not subject Plaintiff to a

deprivation of rights, privileges or immunity secured by the United States

Constitution, or Federal or State Law.

        10. Plaintiff is responsible for any injury or damage due in part or in whole

to his own actions and failed to mitigate his damages.

        11. At this stage in litigation, the Defense demands trial by jury.

                                         Respectfully submitted,

                                         PAMELA JO BONDI
                                         ATTORNEY GENERAL

                                         /s/ Erich Messenger
                                         ERICH MESSENGER
                                         Assistant Attorney General
                                         Florida Bar No. 96055
Case 3:17-cv-01254-TJC-PDB Document 23 Filed 11/26/18 Page 8 of 8 PageID 153




                                     Office of the Attorney General
                                     The Capitol, Suite PL-01
                                     Tallahassee, Florida 32399-1050
                                     (850) 414-3300 - Telephone
                                     (850) 488-4872 - Facsimile
                                     Erich.Messenger@myfloridalegal.com



                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was

filed electronically through CM/ECF on November 26, 2018 and sent by US Postal

Service to: Thomas R. Gomez, Martin Correctional Institution, 1150 S.W.

Allapattah Rd., Indiantown, Florida, 34956-4397.

                                     /s/ Erich Messenger
                                     ERICH MESSENGER
                                     Assistant Attorney General
